DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pgs. 11-12, filed 08/24/2022, with respect to the 35 USC 101 rejection of claims 1-20 have been fully considered and are persuasive. 
The amendments to the independent claims include limitations directed towards “the vehicle is controlled according to obtained obstacle information”. Accordingly, the Examiner is in agreement with Applicant’s argument that the claimed invention improves the process of obstacle detection and includes additional elements which are sufficient to amount to significantly more than the abstract idea. Accordingly, the 35 USC 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see Pgs. 12-16, filed 08/24/2022, with respect to the 35 USC 103 rejection of claims 1-20 have been fully considered and are persuasive.
The Examiner is in agreement with Applicant’s argument that neither Bowers nor Stent outright teach or suggest at least “wherein the data obtained by the first sensor of the first type have a first format, the data obtained by the at least two sensors of the second type have a second format, and the data obtained by the at least two sensors of the third type have a third format:”, “fusing the data of the second format: fusing the data of the third format: and writing the data of the first format, the data of the second format obtained by fusing, and the data of the third format obtained by fusing corresponding respectively to the first format, the second format and the third format into the data set;”, “performing obstacle detection using a first method corresponding to the first format with the data of the first format, using a second method corresponding to the second format with the data of the second format obtained by fusing, and using a third method corresponding to the third format with the data of the third format obtained by fusing, to obtain obstacle information,”, and “the first format is PCL format, the second format is RGB format and the third format is Point format.” Gupta, Nehmadi, Yang, Karadeniz, Tyrrell, and Sinha similarly fail to teach or suggest the above-recited limitations. The Examiner notes, however, that the above-recited limitations were not present in a previously-examined claim set and therefore necessitate further search and consideration. Accordingly, the 35 USC 10 has been withdrawn. 

Specification
The disclosure is objected to because of the following informalities:
In Pg. 9 lines 10-14, a PCL format, RGB format, and Point format are introduced. However, no definition is given to the acronyms PCL and RGB, making it difficult to understand what these formats are intended to represent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 11-15, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claim 1, the claim sets forth the limitations “the first format is PCL format, the second format is RGB format and the third format is Point format.” However, the written description fails to fully describe the formats in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Referring to Pg. 9 lines 10-14 of the specification, it is disclosed that “the data format of the acquired data is data 1 in a PCL format corresponding to the laser radar and data 2 in a Point format corresponding to the ultrasonic radar, and suppose that the preset set includes a PCL format, a Point format, and a RGB format…” The Examiner notes that the specification makes no further reference to these particular formats outside of this section. The above-recited portion of the specification fails to define the PCL format and RGB formats (i.e., what do the acronyms PCL and RGB stand for?) and it is unclear as to what a Point format is intended to represent (i.e., does a Point format refer to a location format, a point cloud format, or something else entirely?). Accordingly, independent claim 1 is rejected for failing to comply with the written description requirement.
Regarding claims 2-5 and 21, these claims are dependent upon independent claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-5 and 21 are rejected under similar reasoning as claim 1 above.
Regarding independent claim 11, the claim sets forth the limitations “the first format is PCL format, the second format is RGB format and the third format is Point format.” However, the written description fails to fully describe the formats in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Referring to Pg. 9 lines 10-14 of the specification, it is disclosed that “the data format of the acquired data is data 1 in a PCL format corresponding to the laser radar and data 2 in a Point format corresponding to the ultrasonic radar, and suppose that the preset set includes a PCL format, a Point format, and a RGB format…” The Examiner notes that the specification makes no further reference to these particular formats outside of this section. The above-recited portion of the specification fails to define the PCL format and RGB formats (i.e., what do the acronyms PCL and RGB stand for?) and it is unclear as to what a Point format is intended to represent (i.e., does a Point format refer to a location format, a point cloud format, or something else entirely?). Accordingly, independent claim 11 is rejected for failing to comply with the written description requirement.
Regarding claims 12-15, these claims are dependent upon independent claim 11 and therefore inherit the above-described deficiencies. Accordingly, claims 12-15 are rejected under similar reasoning as claim 1 above.
Regarding independent claim 19, the claim sets forth the limitations “the first format is PCL format, the second format is RGB format and the third format is Point format.” However, the written description fails to fully describe the formats in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Referring to Pg. 9 lines 10-14 of the specification, it is disclosed that “the data format of the acquired data is data 1 in a PCL format corresponding to the laser radar and data 2 in a Point format corresponding to the ultrasonic radar, and suppose that the preset set includes a PCL format, a Point format, and a RGB format…” The Examiner notes that the specification makes no further reference to these particular formats outside of this section. The above-recited portion of the specification fails to define the PCL format and RGB formats (i.e., what do the acronyms PCL and RGB stand for?) and it is unclear as to what a Point format is intended to represent(i.e., does a Point format refer to a location format, a point cloud format, or something else entirely?). Accordingly, independent claim 19 is rejected for failing to comply with the written description requirement.
Claim 20 is dependent upon independent claim 19 and therefore inherits the above-described deficiencies. Accordingly, claim 20 is rejected under similar reasoning as claim 19 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 11-15, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the data of the third format obtained by fusing corresponding respectively to the first format, the second format and the third format".  While antecedent basis does exist separately for “the first format”, “the second format”, and “the third format”, there is insufficient antecedent basis for data of the third format obtained by fusing corresponding respectively to the first format, the second format, and the third format. Further, the Examiner notes that the language “obtained by fusing corresponding respectively to the first format, the second format and the third format” renders the claim indefinite, as it is unclear as to how the data can be fused “corresponding respectively”. The specification does not appear to define such an act. The Examiner recommends amending the phraseology to improve clarity.
Regarding claims 2-5 and 21, these claims are dependent upon independent claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-5 and 21 are rejected under similar reasoning as claim 1 above.
Claim 11 recites the limitation "the data of the third format obtained by fusing corresponding respectively to the first format, the second format and the third format".  While antecedent basis does exist separately for “the first format”, “the second format”, and “the third format”, there is insufficient antecedent basis for data of the third format obtained by fusing corresponding respectively to the first format, the second format, and the third format. Further, the Examiner notes that the language “obtained by fusing corresponding respectively to the first format, the second format and the third format” renders the claim indefinite, as it is unclear as to how the data can be fused “corresponding respectively”. The specification does not appear to define such an act. The Examiner recommends amending the phraseology to improve clarity.
Regarding claims 12-15, these claims are dependent upon independent claim 11 and therefore inherit the above-described deficiencies. Accordingly, claims 12-15 are rejected under similar reasoning as claim 1 above.
Claim 11 recites the limitation "the data of the third format obtained by fusing corresponding respectively to the first format, the second format and the third format".  While antecedent basis does exist separately for “the first format”, “the second format”, and “the third format”, there is insufficient antecedent basis for data of the third format obtained by fusing corresponding respectively to the first format, the second format, and the third format. Further, the Examiner notes that the language “obtained by fusing corresponding respectively to the first format, the second format and the third format” renders the claim indefinite, as it is unclear as to how the data can be fused “corresponding respectively”. The specification does not appear to define such an act. The Examiner recommends amending the phraseology to improve clarity.
Claim 20 is dependent upon independent claim 19 and therefore inherits the above-described deficiencies. Accordingly, claim 20 is rejected under similar reasoning as claim 19 above.
Claim 21 recites the limitations "the roof of the vehicle", “the front, the rear… of the vehicle”, and “the bottom of the vehicle”.  There is insufficient antecedent basis for these limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chandy (US 2018/0107214 A1) teaches sensor fusion for autonomous driving transition control, including aligning fused state data in time. Ushani et al. (US 2019/0086549 A1) teaches a system and method for object detection using a probabilistic observation model, including the collection of data through multiple sensors via a stream of sensor data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662   

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662